      Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 UNITED STATES OF AMERICA                   §
 ex rel. DANIEL MONTES, JR. and             §
 ELIZABETH H. HUDSON,                       §
                                            §
                Plaintiffs-Relators,        §
                                            §
 v.                                         §   CIVIL ACTION NO. 5:16-CV-00523-JKP
                                            §
 MAIN BUILDING MAINTENANCE,                 §
 INC., JXM, INC., ROBERT A.                 §
 XIMENES, ELVIRA H. XIMENES,                §
 and MARGAUX I. XIMENES,                    §
                                            §
                 Defendants.                §

                 DEFENDANTS’ REPLY TO RELATORS’ OPPOSITION TO
                    MOTION FOR JUDGMENT ON THE PLEADINGS

TO THE HONORABLE COURT:

          Defendants Main Building Maintenance, Inc. and JXM, Inc. (together, the “Entities”),

Robert A. Ximenes and Elvira H. Ximenes, and Margaux I. Ximenes (“Ms. Ximenes”)

(collectively, “Defendants”) file this Reply to the Opposition by Relators to Defendants’ Motion

for Judgment on the Pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (the

“Motion”) and would respectfully show the following:

                                        I. INTRODUCTION

          1.     Failing to sufficiently plead their claims once before, Relators have filed an

Amended Complaint raising causes of action under the False Claims Act, 31 U.S.C. § 3729 et seq.

(the “FCA”) based on allegations that Defendants abused the Section 8(a) Business Development

Program (“Section 8(a)”) administered by the Small Business Administration (the “SBA”). ECF

No. 68.
       Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 2 of 14




         2.       Through the Motion, Defendants seek the dismissal of the Amended Complaint

with prejudice insofar as it does not state with particularity the FCA elements of (i) the materiality

of the misrepresentations allegedly made by Defendants to participate in Section 8(a), and (ii)

scienter as to Ms. Ximenes. ECF No. 71.

         3.       The Opposition raises respective arguments as to the supposed sufficiency of the

materiality and scienter-related pleadings. ECF No. 75 pp. 9-20. These arguments are meritless,

such that Relators generally misstate the applicable law and attempt to gap-fill allegations that

should have been raised through the pleadings.

         4.       Alternatively, Relators request the opportunity to correct any identified

deficiencies. Id. p. 20. Relators, however, have already pleaded their “best case”— considering

that Relators amended their pleadings once before.

         5.       For reasons discussed below, the Motion should be granted, and the Amended

Complaint should be dismissed with prejudice.1




         1
           Relators comment, without seeking any specific relief, that the Motion “is better viewed as a motion to
dismiss for failure to state a claim for relief under Rule 12(b)(6)” instead of a motion under Rule 12(c) because “no
answer to the Amended Complaint has been filed.” ECF No. 75 p. 2 n.2. As noted through the Motion, Rule 12(c)
allows a party to move for judgment on the pleadings after the pleadings are closed. Fed. R. Civ. P. 12(c). Defendants
filed the Motion under Rule 12(c) out of an abundance of caution considering that the pleadings had closed under the
Court’s prior scheduling order. See ECF No. 53. Regardless, because the standard for dismissal is the same under
both motions, trial courts will typically construe a premature Rule 12(c) motion as a Rule 12(b)(6) motion, see, e.g.,
Armatas v. Aultman Health Foundation, No. 5:19-CV-00349, 2020 WL 2482123, at *4 (N.D. Ohio Jan. 2, 2020)
(collecting cases), or proceed to the dismissal analysis where the applicable motion is otherwise unclear, see, e.g.,
Saenz v. JP Morgan Chase Bank, N.A., No. 7:13-CV-156, 2013 WL 3280214, at *1 (S.D. Tex. June 27, 2013) (holding
that there was no need to “determine whether the motion to dismiss should be construed as a 12(b)(6) or a 12(c)
motion” where “it [was] unclear which was the appropriate motion”).
          Here, the Court should proceed to a substantive analysis of the Motion because Relators have had the
opportunity to fully brief the issues and have not even argued that they would be prejudiced by the same. See Ortiz v.
Holmes, 157 F. Supp. 3d 692, 695-96 (N.D. Ohio 2016) (recognizing that a court has discretion to construe a Rule
12(c) motion as a Rule 12(b)(6) where the non-movant can point to no prejudice). To the extent necessary, Defendants
request that the Court construe or treat the Motion as one brought under Rule 12(b)(6).

                                                          2
      Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 3 of 14




                                   II. ANALYSIS & ARGUMENT

A. Materiality has not been sufficiently pleaded

       6.      Relators raise three main arguments in contending that the element of materiality is

sufficiently pleaded in the Amended Complaint. See ECF No. 75 pp. 9-17.

       7.      First, Relators appear to argue that the materiality test invoked by Defendants

through the Motion—which test was articulated in U.S. ex rel. Lemon v. Nurses To Go, Inc., 924

F.3d 155 (5th Cir. 2019) and derived from Universal Health Services, Inc. v. U.S. ex rel. Escobar,

136 S. Ct. 1989 (2016)—does not apply to the case at hand. ECF No. 75 pp. 9-11.

       8.      Second, Relators assert that, even in applying the Lemon/Escobar test, materiality

is sufficiently pleaded. Id. pp. 11-14.

       9.      Third, according to Relators, no materiality analysis is necessary with respect to

Defendants’ alleged misrepresentations as to the Entities’ small-business status because Congress,

pursuant to 15 U.S.C. § 632(w)(1), has already deemed as presumptively material any

misrepresentations of business size in connection with the award of small business set-aside

contracts. Id. pp. 15-16.

       10.     These arguments are discussed in turn below.

       i. The Lemon/Escobar materiality test

       11.     Relators appear to take the position that the Lemon/Escobar materiality test does

not apply to the case at hand. ECF No. 75 pp. 9-11.

       12.     Claiming that “Defendants fail to appreciate the difference between FCA cases

premised on fraudulent inducement as opposed to fraudulent invoices[,]” Relators argue that the

“materiality analysis in fraudulent inducement cases does not focus on the [sic] what the

government did when it received invoices from the deceitful contractor, but whether the



                                                3
      Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 4 of 14




government would have disqualified the contractor or rejected its bid had it known the truth when

the misrepresentations were originally made.” Id. p. 10.

       13.     The proper test for materiality, Relators continue, was articulated by the Fifth

Circuit in U.S. ex rel. Longhi v. Lithium Power Technologies, Inc., 575 F.3d 458 (5th Cir. 2009),

which considers whether a false statement “has a natural tendency to influence or is capable of

influencing the government’s decision-making.” Id. at 471-72 (quoting 31 U.S.C. § 3729(b)(4))

(internal quotations omitted). According to Relators, in applying this test, the Longhi court

“declin[ed] to focus on the decision whether to pay a claim, but instead focus[ed] on the decision

to enter into the proposed contract.” ECF No. 75 p. 11. Relators argue that “[w]hen the focus is

properly directed to whether the Defendants’ misrepresentations affected the decision to contract,

it is evident that Relators have sufficiently alleged materiality.” Id.

       14.     However, Relators truncate the applicable analysis so much as to offer the Court a

misstatement of the law.

       15.     In fact, Longhi’s “natural tendency” test, and the three-pronged Lemon/Escobar

test, are one and the same.

       16.     Citing to Longhi, the Fifth Circuit in Lemon noted that “[u]nder the FCA, the term

‘material’ means having a natural tendency to influence, or be capable of influencing, the payment

or receipt of money or property.” Lemon, 924 F.3d at 159 (citing Longhi, 575 F.3d at 468) (internal

quotations omitted). The Fifth Circuit then proceeded to recount the three factors the Supreme

Court held in Escobar should be considered in determining materiality. Id. at 159-60 (citing

Escobar, 136 S. Ct. at 2003).

       17.     For reference, the Lemon/Escobar balancing factors examine whether: (i) the

alleged violations of the FCA are conditions of payment; (ii) the Government would deny the



                                                  4
       Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 5 of 14




reimbursement payments if it had known of the alleged violations; and (iii) noncompliance is

minor or insubstantial. Id. (citing Escobar, 136 S. Ct. at 2003).

          18.    Indeed, even before Lemon, in U.S. ex rel. Harman v. Trinity Industries Inc., 872

F.3d 645 (5th Cir. 2017), the Fifth Circuit equated Longhi’s natural tendency test with the three-

pronged Lemon/Escobar analysis:

          Our approach to materiality, as stated in Longhi, is that “the FCA requires proof
          only that the defendant’s false statements ‘could have’ influenced the government’s
          pay decision or had the ‘potential’ to influence the government’s decision, not that
          the false statements actually did so,” the so-called “natural tendency test.” The
          Supreme Court approved this standard in Escobar, writing that “the term ‘material’
          means having a natural tendency to influence, or be capable of influencing, the
          payment or receipt of money or property,” and “look[s] to the effect on the likely
          or actual behavior of the recipient of the alleged misrepresentation.”

Id. at 661 (internal footnote citations omitted).

          19.    While not dispositive of Lemon/Escobar’s “holistic” materiality analysis, see id. at

161, the analysis is nevertheless focused in no small part on issues of payment, see Lemon, 924

F.3d at 159-63 (citing Escobar, 136 S. Ct. at 2003). And as noted above, even through Longhi

itself, the Fifth Circuit spoke in terms of payment, holding that the FCA requires proof “that the

defendant’s false statements ‘could have’ influenced the government’s payment decision or had

the ‘potential’ to influence the government’s decision . . . .”2 Longhi, 575 F.3d at 469 (emphasis

added).

          20.    Moreover, to the extent that Relators attempt to differentiate this case based on the

theories of FCA liability asserted, these are distinctions without a difference, as the




          2
          To the extent that it is inconsistent with the Escobar and Lemon decisions, however, the Longhi opinion
should be ignored by the Court here.

                                                         5
       Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 6 of 14




Lemon/Escobar test has been widely recognized to apply to both the false certification and

fraudulent inducement theories.3

         21.      In United States v. Strock, No. 15-CV-0887-FPG, 2018 WL 647471 (W.D.N.Y.

Jan. 31, 2018), the predecessor opinion to the main case relied on by Defendants in the Motion,

the trial court recognized that Escobar addressed implied certification but held, based on a review

of Second Circuit authority, that the materiality test applied to all the above theories of FCA

liability. Id. at *11-12 (citing Bishop v. Wells Fargo & Co., 870 F.3d 104, 106 (2d Cir. 2017)).

         22.      Similarly, courts in the Fifth Circuit have held that the Lemon/Escobar materiality

test applies to both implied certification and fraudulent inducement. The trial court in U.S. ex rel.

Campbell v. KIC Development, LLC, No. EP-18-CV-193-KC, 2019 WL 6884485 (W.D. Tex. Dec.

10, 2019), a fraudulent inducement case, held that “[u]nder either an implied false certification

theory or a fraudulent inducement theory, the Government must demonstrate that the fraudulent

course of conduct was material to the Government’s payment decision.” Id. at *10 (citing Longhi,

575 F.3d at 468, 472).

         23.      Here, though not entirely clear, Relators seem to bring their claims under both

theories of implied false certification and fraudulent inducement.                      What is clear, however,



         3
            False certification comes in two sub-types, either express or implied. “While an express false certification
theory of FCA liability is predicated upon outright misrepresentations made to the Government on an invoice or other
claim for payment, the implied false certification theory targets fraudulent omissions from such claims.” United States
ex rel. Campbell v. KIC Development, LLC, No. EP-18-CV-193-KC, 2019 WL 6884485, at *7 (W.D. Tex. Dec. 10,
2019) (citing Escobar, 136 S. Ct. at 1999). For a fraudulent course of conduct to be actionable as an implied false
certification, two requirements must be met: (i) the claim submitted to the United States must not merely request
payment but also make specific representations about the goods or services provided; and (ii) failure to disclose
noncompliance with material statutory, regulatory, or contractual requirements makes those representations
misleading half-truths. Id. (citing Escobar, 136 S. Ct. at 2001).
          On the other hand, “unlike express or implied false certification theories, which are grounded in fraudulent
misrepresentations or omissions in the invoices or claims themselves, the fraudulent inducement theory is predicated
upon misrepresentations made in the underlying bids, applications, or contracts on which claims are later made.” Id.
at *9 (citing Longhi, 575 F.3d at 468). When a claim for payment is made on a contract procured by fraud, that claim
is actionable under the FCA, although not literally false, because it derived from the original fraudulent
misrepresentation. Id. (citing Longhi, 575 F.3d at 468).

                                                           6
      Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 7 of 14




regardless of the theory, is that Relators utterly fail to make allegations in the Amended Complaint

that address the Lemon/Escobar factors, beginning with allegations regarding conditions of

payment.

       ii. Application of the Lemon/Escobar materiality test

       24.     Next, Relators assert that, even if the Lemon/Escobar test applies, they have

sufficiently addressed the required materiality elements. ECF No. 75 pp. 11-14.

       25.     Through the arguments in their Opposition, however, Relators resort to gap-filling

necessary allegations, which cannot cure their pleading defects. See EEOC v. Catastrophe

Management Solutions, 852 F.3d 1018, 1030 n.5 (11th Cir. 2016) (holding that “facts contained in

a motion or brief ‘cannot substitute for missing allegations in the complaint’” (quoting Kedzierski

v. Kedzierski, 899 F.2d 681, 684 (7th Cir. 1990)); see also Jones v. City of Burkburnett, 173 F.

Supp. 2d 583, 586 (N.D. Tex. 2001) (holding that allegations in a response brief cannot substitute

for those that are absent from a complaint).

       26.     As to the first materiality factor, Relators claim that “[w]hen strict eligibility

requirements must be met before the prospective contractor can even submit a bid . . . , the

requirements at issue are plainly conditions of payment[,]” and “[u]nless applicants meet the

minimum requirements to contract, they can never be paid.” ECF No. 75 p. 12. Relators offer

absolutely no authority to support this proposition, and the only thing plain is that nowhere in the

Amended Complaint do Relators ever so much as refer to conditions of payment. It is too late or

otherwise insufficient for Relators to make such allegations now through their briefing.

       27.     With respect to whether the government would have denied the reimbursement

payments had it known of the supposed violations, Relators point to their allegations concerning:

(i) the reasons Defendants supposedly failed to qualify for the SBA programs at issue, id. pp. 12-



                                                 7
       Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 8 of 14




13; (ii) Defendants’ supposed attempts to cover up their non-compliance, id. pp. 13-14; and (iii)

the SBA qualification requirements, id. p. 13. In essence, Relators argue that it is sufficient to

allege the manner in which Defendants supposedly violated or failed to meet specified SBA

regulations required for qualification. See id. (“The Amended Complaint states that had the SBA

known the truth, it would have been required to deny JXM’s application, ‘[i]t had no discretion

[under its regulation].’”). However, this position utterly ignores the recognition in Lemon/Escobar

that payment by the government, despite its knowledge of qualification violations, is strong

evidence that the requirements are not material. Escobar, 136 S. Ct. at 2003. Nor do Relators

even explicitly allege—let alone offer supporting facts—that Defendants knew the government

consistently refused to pay claims based on noncompliance with the applicable requirements.4 See

id. Even if Relators’ allegations in the Opposition would be otherwise sufficient, those allegations

are not in the Amended Complaint and are, therefore, too little too late.

        28.      In terms of the minor or insubstantial nature of the noncompliance, Relators assert

that “[e]xpress Congressional findings leave no doubt that Congress did not view these programs

as routine procurement guidelines to be set aside if a better deal could be had.” ECF No. 75 p. 14.

But even through the Opposition, Relators completely ignore the “reasonable person”-type

considerations articulated in Lemon/Escobar for purposes of the third materiality factor. See

Lemon, 924 F.3d at 163.




          4
            Relatedly, according to Relators, “Defendants argue that Relators must affirmatively establish that the
United States regularly pursues enforcement actions against companies that have misrepresented their Section 8(a)
eligibility.” ECF No. 75 p. 14 n.12 (citing ECF No. 71 ¶60). Relators actively misconstrue Defendants’ briefing, as
Defendants have not advocated for such a rule here. From the context of the Motion, it is clear Defendants were
merely providing background into one way in which the government attempted in the Strock case to establish
materiality, and the court’s holding that such attempt was deficient. See ECF No. 71 ¶60.

                                                        8
      Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 9 of 14




       iii. Section 632(w)(1)

       29.     Relators   also   contend     that       because   Section   632(w)(1)   renders   any

misrepresentation about small-business size presumptively material, then “this Court must

presume that the United States was damaged when [the Entities were] awarded the small business

set aside contracts identified in the Amended Complaint[,]” and “[n]o further materiality analysis

is necessary . . . .” ECF No. 75 at 15-16.

       30.     For reference, Section 632(w)(1) provides in relevant part that—

       —[i]n every contract, subcontract, cooperative agreement, cooperative research
       and development agreement, or grant which is set aside, reserved, or otherwise
       classified as intended for award to small business concerns, there shall be a
       presumption of loss to the United States based on the total amount expended on the
       contract, subcontract, cooperative agreement, cooperative research and
       development agreement, or grant whenever it is established that a business concern
       other than a small business concern willfully sought and received the award by
       misrepresentation.

15 U.S.C. § 632(w)(1).

       31.     The plain language of Section 632(w)(1) speaks of “loss to the United States,” i.e.

damages—a concept distinct from materiality, which goes to liability. See id. (emphasis added);

see also A1 Procurement, LLC v. Hendry Corp., No. 11-23582-CIV, 2013 WL 12065531, at *8

(S.D. Fla. June 26, 2013) (rejecting notion that Section 632(w)(1) can be used to satisfy the

knowledge element of an FCA claim and recognizing that “by its terms, the statute creates a

presumption of ‘loss’—not liability”).

       32.     The purpose of Section 632(w)(1)’s loss-related presumption is clear. Section

632(w)(1) bases damages on the loss of business and experience improperly shifted away from

eligible small businesses, not on whether the government received the services it bargained for.

See U.S. ex rel. Savage v. Washington Closure Hanford, LLC, No. 2:10-CV-05051-SMJ, 2017 WL

3667709, at *3-4 (E.D. Wash. Aug. 24, 2017). The statutory presumption thus avoids the problem


                                                    9
     Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 10 of 14




of a damages determination where the government receives full value from a contract that is fully

performed, albeit by an entity of improper size.

         33.   Based on Lemon/Escobar, however, materiality addresses a mutually exclusive

matter—influence on the government as the decision maker. See Harman, 872 F.3d at 661.

         34.   Regardless, Relators fail to offer any authority whatsoever to support the

proposition that Section 632(w)(1) offers a complete end-run around the Lemon/Escobar analysis.

B. Ms. Ximenes’ scienter has not been sufficiently pleaded

         35.   Relators’ arguments in the Opposition concerning the issue of Ms. Ximenes’

scienter are no less clear than the related allegations in the Amended Complaint.

         36.   To begin, Relators concede that they did “not specifically alleg[e] that [Ms.

Ximenes] was aware of the Section 8(a) qualification requirements[,]” ECF No. 75 p. 18, the

necessity of which is addressed in United States v. Strock, No.15-CV-0887-FPG, 2019 WL

4640687, at *6 (W.D.N.Y. Sept. 24, 2019). Instead, Relators offer that Ms. Ximenes’ certification

of facts she knew to be untrue should somehow substitute for “allegations sufficiently alleg[ing]

that she had actual knowledge that the representations at issue were false.” ECF No. 75 p. 18.

There is a clear distinction, however, between knowledge of regulatory qualification requirements

and knowledge of the falsity of one’s certifications. And making this logical leap at issue is all

the more difficult considering Relators’ own allegations that Ms. Ximenes was nothing more than

a “figurehead” for the Entities and played no substantive part in their operations. ECF No. 68 pp.

16-23.

         37.   At the same time, Relators argue that Ms. Ximenes’ alleged act of “[c]ertifying the

truth and accuracy of information without knowing whether or not the statements were true is a

textbook example of acting in reckless disregard (or deliberate ignorance) of the truth or falsity of



                                                   10
     Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 11 of 14




the information.” ECF No. 75 pp. 18-19. Nevertheless, Defendants stand by and reiterate their

contention that Relators’ should-have-known type allegations, if anything, are indicative of mere

mismanagement, which is insufficient to give rise to FCA liability. See ECF No. 71 ¶¶50-51.

       38.     Relators also contend that Ms. Ximenes’ knowledge of the certification

requirement itself was sufficient to alert her that “the information she was going to provide would

likely influence the SBA’s decision to admit or maintain JXM in the Section 8(a) program.” ECF

No. 75 p. 19. This asserted basis for presuming Ms. Ximenes’ knowledge of the materiality of the

information, however, is discussed nowhere in cases like Strock and simply goes too far. It is also

patently inconsistent with Relators’ own allegations regarding Ms. Ximenes’ figurehead status.

Otherwise, Relators’ attempts at gap-filling with arguments and presumptions raised for the first

time in the Opposition are no substitute for proper pleading.

C. Dismissal with prejudice to re-pleading

       39.     Lastly, Relators request that they be given leave to amend should their claims be

dismissed. See ECF No. 75 p. 20. According to Relators, “Defendants could have raised the

materiality and lack of scienter defenses in their original motion [for judgment on the pleadings],

and Relators then would have been able to address those asserted flaws in their Amended

Complaint.” Id.

       40.     This argument is disingenuous inasmuch as Relators blame Defendants for failing

to hit what amounts to a moving target.

       41.     To begin, it was practically impossible for Defendants to raise the deficiencies

addressed in the Motion when their allegations in the Original Complaint were so lacking in detail

that the Court ordered Relators to amend for having failed to meet the basic Rule 9(b) standard

related to the pleading of fraud. See ECF No. 67 pp. 6-7. Relators then re-tooled their pleadings



                                                11
      Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 12 of 14




through the Amended Complaint, dropping certain factual allegations and contractual transactions

as the bases for their claims, adding totally new allegations against Ms. Ximenes, dropping certain

causes of action, and raising essentially new claims. See ECF No. 68. But more importantly, the

burden is on Relators to properly plead their case from the first instance—and it is inappropriate

for Relators to rely on Defendants to repeatedly proof their work.

       42.     As discussed in the Motion, dismissal with prejudice is appropriate where a plaintiff

fails to plead with particularity after repeated opportunities, or where the plaintiff has pleaded their

“best case.” See 7-Eleven Inc. v. Puerto Rico-7 Inc., No. 3:08-CV-00140-B, 2008 WL 4951502,

at *7 (N.D. Tex. Nov. 19, 2008) (citing Hart v. Bayer Corp., 199 F.3d 239, 247 n.6 (5th Cir.

2000)); Dark v. Potter, 293 F. App’x 254, 257-58 (5th Cir. 2008) (per curiam) (assuming that a

plaintiff asserts their “best case” where they have been apprised of the complaint’s potential

insufficiencies but do not take the opportunity to amend).

       43.     Because all indications are that Relators’ best case has already been pleaded after

an opportunity to amend, this case should be dismissed with prejudice.

                                          III. CONCLUSION

       44.     For these reasons, the Motion should be granted and the Amended Complaint

dismissed with prejudice.


       DATED: July 7, 2020.




                                                  12
Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 13 of 14




                                     Respectfully submitted,

                                     SHAW LAW PLLC

                                 By: /s/ Ronald J. Shaw
                                    Ronald J. Shaw
                                    State Bar No. 18152300
                                    Email: attorney@shawlawpllc.com
                                    5150 Broadway, Unit 619
                                    San Antonio, Texas 78209
                                    Tel: (210) 227-3737
                                    Fax: (210) 366-0805

                                     Counsel for Defendants Main Building
                                     Maintenance, Inc., Elvira H. Ximenes, and
                                     Robert A. Ximenes

                                     DAVIS & SANTOS, P.C.

                                 By: /s/ Caroline Newman Small
                                    Jason M. Davis
                                    State Bar No. 00793592
                                    Email: jdavis@dslawpc.com
                                    Jay Hulings
                                    State Bar No. 24104573
                                    Email: jhulings@dslawpc.com
                                    Caroline Newman Small
                                    State Bar No. 24056037
                                    Email: csmall@dslawpc.com
                                    719 S. Flores Street
                                    San Antonio, Texas 78204
                                    Tel: (210) 853-5582
                                    Fax: (210) 200-8395

                                     Counsel for Defendants JXM, Inc. and
                                     Margaux I. Ximenes




                                13
     Case 5:16-cv-00523-JKP-RBF Document 76 Filed 07/07/20 Page 14 of 14




                                CERTIFICATE OF SERVICE

        I certify that on the 7th day of July 2020, the foregoing document was electronically filed
with the Clerk of the Court using the CM/ECF system and all counsel of record will receive an
electronic copy via the Court’s CM/ECF system.


                                                      /s/ Caroline Newman Small
                                                     Caroline Newman Small




                                                14
